Walker, J.
The appeal in this case is based upon frivolous ground. The object sought is, through this court, to revise a judgment for costs rendered in the District Court against defendant in error, as the administrator of Mary Craig’s estate, and tax them against him in his individual capacity; and we are asked to impeach the action of the County Court in granting letters of administration to Zapp. This is not a proceeding in which thé same can be done. The judgment of the Distrie: Court is afBrmed, with costs to defendant in error.
Affirmed.